DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1,4,7 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Tamura et al. PGPub 2007/0108698.
	Tamura discloses, regarding claim 1, a sheet post-processing apparatus comprising:
an output tray (12) on which a sheet ejected from a sheet outlet is stacked; 
a wall (131) disposed upstream from the output tray in a sheet ejection direction; and 
an alignment member (121) configured to contact and move the sheet on the output tray, to bring a rear end of the sheet in the sheet ejection direction into contact 
an alignment position (II) protruding beyond the wall toward the output tray to contact the sheet on the output tray;
a withdrawn position (I) inward of the wall; and
a home position (III) between the alignment position and the withdrawn position (see at least fig.4,34; ¶0249-0250,0302,0428).
Regarding claim 4, further comprising a cam mechanism (125) configured to move the alignment member to the alignment position, the withdrawn position, and the home position (see at least fig.13,14; ¶0272-0279).
Regarding claim 7, an image forming system comprising: an image forming apparatus (50) configured to form an image on a sheet; and the sheet post-processing apparatus according to claim 1, configured to stack the sheet ejected from the image forming apparatus (see at least fig.17; ¶0323-0324).

Allowable Subject Matter
4.	Claims 5,6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kamiya et al. (USP 7,007,948) discloses a sheet post-processing apparatus comprising an output tray (4) and an alignment member (fig.4A-E) that moves among several positions to align a plurality of sheets on the output tray.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto A Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        4/5/2021